OPINION — AG — SECT. 6 AND SECT. 9 OF HOUSE BILL NO. 1628, THIRTY SEVENTH OKLAHOMA LEG., SECOND SESSION, O.S.L. 1980, CH. 363, ARE UNCONSTITUTIONAL UNDER OKLAHOMA CONSTITUTION ARTICLE X, SECTION 14, ARTICLE X, SECTION 15 FOR THE REASON THAT THE FUNDS ("PORK BARREL") THEREIN APPROPRIATED ARE TO BE DULY EXPENDED BY AND THROUGH ENTITIES OTHER THAN A DULY CONSTITUTED AGENCY OF THE STATE OF OKLAHOMA, AND IN SOME CASES, FOR THE PURPOSE OF IMPROVING NON STATE OWNED PROPERTIES. (PRIVATE PROPERTY, HISTORICAL SOCIETY, APPROPRIATION FOR PRIVATE USE AND/OR PRIVATE PROPERTY)  CITE: OPINION NO. 65-328, OPINION NO. 80-163, OPINION NO. 80-165B, OPINION NO. 80-200, OPINION NO. 80-206, 62 O.S. 1979 Supp., 41.21 [62-41.21] (FLOYD TAYLOR) ARTICLE X, SECTION 14 SEE: OPINION NO. 87-100 (1987)